Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.   The request for reconsideration has been considered but does NOT place the application in condition for allowance because applicant’s arguments are not persuasive.
Applicant argues that terminal disclaimer will not be filed to overcome the rejections over US 10,426,722 B2, US 10,744,074 B2 (resulting from 15/144,716) and US 10,688,034 B2 (resulting from 15/223,746) because these patents claim typical cosmetic compositions that are homogeneous before and after application and that these compositions are not different from the composition of Lu; that the Board ruled that the composition in 15/144,622 is typical cosmetic composition and do not contain immiscible separated components that are mixed prior to application and re-separate after application.
In response to the examiner’s request to file terminal disclaimer over the remaining patents in order to move the pending claims to allowance, Attorney Jeffrey B. McIntyre re-iterated on 03/25/2021 that terminal disclaimer will not be filed to overcome the rejections over these patents because the compositions in these patents are regular cosmetic compositions. 
Response: For US 10,426,722 B2: the composition in issued claim 1 contains 20-50% alkylated silicone acrylate copolymer with the alkylated silicone acrylate copolymer being a film former meets the limitation of component A of the claims and the amount of 20-50 anticipates the claimed range of 0.01-60%.   The composition contains at least one non-volatile oil at from 
For US 10,744,074 B2: claim 1 comprises component A at 0.01 to 30% (amount anticipates claimed amount the range claimed) meeting component A of the examined claims; and component B that is a silicone compound and present at 0.001-90% (there is an overlap in the ranges with the range in the issued claims allowing for 1-90% which are points within the claimed range) meeting component B of the claims and the silicone compound B is used in amount that would yield viscosity of 1000 to 100,000 cSt.  Ratio of A to B in the issued claim 1 is 1:50 to 50:1 which is the same ratio as claimed in claim 1.   Thus the issued claims render obvious the examined claims.  
For US 10,688,034 B2: Claim 1 comprises 2-10% silicone elastomer that meets the limitation of component A of the examined claims; from about 6 to about 20% of dimethicone which is a silicone compound and thus meets the limitation of component B of examined claims.   The ratio of the silicone elastomer to at least one dimethicone is from 1:1 to 1:5 with the ratio of 1:1 meeting the claimed ratio because the claimed ratio goes through 1:1.   Also, although the silicone compound of the examined composition of the kit is not at the recited viscosity, issued claim 1 describes the viscosity of the dimethicone to be between 300 cSt and 1200 cSt and this 
Therefore, the rejections obviousness type double patenting rejections are maintained over US 10,426,722 B2, US 10,744,074 B2 (resulting from 15/144,716) and US 10,688,034 B2 (resulting from 15/223,746).   Each application is examined on its merits and the citation of 15/144,622 application does not overcome the current rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613